Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Richard Chinn on 11/01/2021.
The application has been amended as follows: 
11 (Currently Amended): A method for a fire-resistant chemical fastening of anchors and post-installed reinforcement bars, the method comprising:
mixing components A and B of a fire-resistant two-component mortar system
comprising: a curable aqueous phase aluminous cement component A, and an initiator component B, which is in an aqueous-phase for initiating a curing process,
wherein component A comprises water, aluminous cement, at least one mineral filler, at least one plasticizer, and at least one blocking agent selected from the group consisting of phosphoric acid, metaphosphoric acid, phosphorous acid, and a phosphonic acid, 
wherein component B comprises an initiator, at least one retarder, at least one mineral filler, and water,
wherein i) the initiator comprises a mixture of at least two members selected from the group consisting of an alkali metal salt, an alkaline earth metal salt, and a combination thereof,


iii) the at least one mineral filler is selected from the group consisting of limestone fillers, sand, corundum, dolomite, alkaline-resistant glass, crushed stone, gravel, pebble, and a mixture thereof, 
wherein the fire-resistant two-component mortar system has an initial set-time of at least 10 min,
and wherein the fire-resistant two-component mortar system is operable for a fire-resistant chemical fastening of anchors and post-installed reinforcing bars; 
and injecting a mixture of components A and B into a recess in a mineral surface, and, thereafter,
inserting the anchor or post-installed reinforcement bar.
16 (Currently Amended): A method of chemically fastening at least one of an anchor and a post-installed reinforcement bar in a mineral surface, the method comprising:
setting at least one of the anchor and post-installed reinforcement bar in a borehole present in the mineral surface in the presence of an injected mixture of components A and B of a fire-resistant two-component mortar system, comprising:
a curable aqueous phase aluminous cement component A, and
an initiator-component B, which is in an aqueous-phase for initiating a curing process,


wherein component B comprises an initiator, at least one retarder, at least one mineral filler, and water,
wherein i) the initiator comprises a mixture of at least two members selected from the group consisting of an alkali metal salt, an alkaline earth metal salt, and a combination thereof,
ii) the at least one retarder is selected from the group consisting of citric acid, tartaric acid, lactic acid, salicylic acid, gluconic acid, and a mixture thereof
iii) the at least one mineral filler is selected from the group consisting of limestone fillers, sand, corundum, dolomite, alkaline-resistant glass, crushed stone, gravel, pebble, and a mixture thereof, 
and wherein the fire-resistant two-component mortar system has an initial set-time of at least 10 min,
wherein the fire-resistant two-component mortar system is operable for a fire-resistant chemical fastening of anchors and post-installed reinforcing bars; and
curing the fire-resistant two-component mortar system, thereby increasing a load capacity of a cured resistant two-component mortar system.
REASONS FOR ALLOWANCE
Claims 2 – 12 and 16-18 are allowed.
The closest  art on the  record does not disclose nor render obvious all the cumulative limitations of claim 11. The closest art on the record does not disclose nor render obvious all the cumulative limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731